                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


W.L., IV, AS NEXT FRIEND OF W.L.,V,             §
A MINOR;                                        §
                                                §                SA-19-CV-00607-FB
                    Plaintiff,                  §
                                                §
vs.                                             §
                                                §
SCOTT ASH JAMES ZIRUS, CAMP                     §
STEWART FOR BOYS INC.,                          §
AMERICAN INSTITUTE FOR FOREIGN                  §
STUDY INC.,                                     §
                                                §
                    Defendants.                 §

                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns the Motion to Dismiss [#20] filed by

Defendant Scott Ash James Zirius, proceeding pro se. In issuing this report and recommendation

on Defendant’s motion, the undersigned has also considered Plaintiffs’ Response [#21] and

Defendant’s Reply [#28]. All dispositive pretrial matters in this case have been referred to the

undersigned for disposition pursuant to Western District of Texas Local Rule CV-72 and

Appendix C [#14]. The undersigned has authority to enter this recommendation pursuant to 28

U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is recommended that Defendant’s

motion be denied.

                                        I. Background

       This case arises out of the alleged sexual abuse of W.L., V (“W.L.”) while he attended

overnight summer camp at Camp Stewart for Boys in the summer of 2009. W.L. was seven

years old at the time of the events underlying this lawsuit. Plaintiff, W.L.’s father, filed this


                                               1
lawsuit on W.L.’s behalf against Defendant Scott Ash James Zirius (“Zirius”) (the counselor

who allegedly perpetrated the abuse), Camp Stewart for Boys (“Camp Stewart”), and the

American Institute for Foreign Study d/b/a Camp America (“Camp America”) (the job-

placement organization that hired Zirius for employment at Camp Stewart). Zirius, an Australian

citizen, is currently serving a 40-year sentence after pleading guilty to sexually abusing other

young boys while working at Camp Stewart in 2009. Plaintiff alleges that Zirius repeatedly

sexually abused W.L. during the camp session by crawling into W.L.’s bed at night or having

W.L. join Zirius in his own bunk. Plaintiff claims that Camp Stewart and Camp America both

ignored their own stated policies of checking the references and backgrounds of all applicants for

camp counselor positions.      If they had done so, Plaintiff alleges that it would have been

discovered that Zirius had failed to provide the required authentic references, had no work

experience other than running a business that took boys on camping trips, and had blogged

extensively about a religion he created espousing love between children and adults.

       Plaintiff sues Zirius for the Texas tort claims of assault and battery and intentional

infliction of emotional distress, as well as aggravated sexual abuse in violation of 18 U.S.C. §

2241(c). Plaintiff sues Camp Stewart for fraud, negligent misrepresentation, negligence, and

breach of fiduciary duty and sues Camp America for negligence. Zirius filed a counterclaim

against Plaintiff, alleging “abuse of process” and claiming that Plaintiff is using this civil

proceeding for the improper purpose of harassment and infliction of emotional distress due to the

unlikelihood of recovering from Zirius for W.L.’s alleged damages.

       Zirius now moves to dismiss Plaintiff’s federal cause of action under 18 U.S.C. § 2241(c)

and tort claims for failure to state a claim. The motion is ripe for the Court’s review.




                                                 2
                                        II. Legal Standard

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Although a

complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded

must show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678.

          In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).     However, a Court need not credit conclusory allegations or

allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should not be

dismissed unless the court determines that it is beyond doubt that the plaintiff cannot prove a

plausible set of facts that support the claim and would justify relief. See Twombly, 550 U.S. at

570. For this reason, motions to dismiss are disfavored and rarely granted. Kaiser Aluminum &

Chem. Sales. Inc. v. Avondale Shipyards. Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

                                           III. Analysis

          The Court should deny Zirius’s motion to dismiss.        Zirius moves for dismissal of

Plaintiff’s claim under 18 U.S.C. § 2241(c), arguing that Plaintiff’s Complaint does not allege



                                                 3
facts that constitute a “sexual act” as defined under the statute and that Plaintiff’s factual

allegations are conclusory. Zirius also argues that the Court does not have jurisdiction over

Plaintiff’s state-law claims. These arguments are without merit.

       Federal law creates a civil private right of action to any victim suffering personal injury

from the acts of an individual who crosses state lines with the intent to engage in a sexual act

with a minor under age 12. 18 U.S.C. § 2241(c) (setting forth elements of aggravated sexual

abuse of a child); 18 U.S.C. § 2255(a) (providing for a private right of action to remedy

violations of 18 U.S.C. § 2241(c)). The term “sexual act” is defined, among other definitions, as:

           the intentional touching, not through the clothing, of the genitalia of
           another person who has not attained the age of 16 years with an intent to
           abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of
           any person . . . .

18 U.S.C.A. § 2246(2)(D). Plaintiff’s Complaint alleges that W.L. was “sexually abused by

Zirius on several occasions.” (Compl. [#1] at ¶ 7.) Plaintiff states that “W.L. reported Zirius

would crawl into his bed during the night or have him join Zirius in his own bunk. While there,

Zirius would touch W.L.’s genitals and whisper that he loved him. W.L. reported that Zirius

would often masturbate while he was holding him.”             (Id.)   Zirius argues that “[s]elf-

masturbation, even while allegedly holding a child, is NOT a ‘Sexual Act’ as defined by 18

U.S.C. § 2246(2)” and the allegation that Zirius “would touch W.L.’s genitals” is conclusory.

(Mot. to Dismiss [#20] at 1.) Zirius believes that to state a claim under Section 2241, Plaintiff

must expressly allege that Zirius was masturbating while touching W.L.’s genitals, rather than

masturbating while merely holding W.L., and must expressly state that the touching involved

skin-to-skin contact. (Reply [#28] at 1.)

       The Court should reject Zirius’s arguments. Plaintiff’s Complaint alleges all the required

elements of a “sexual act” as defined by the applicable statute: an intentional touching of the

                                                4
genitals of W.L., who was at the time a minor of age seven, with the intent to arouse the sexual

desire of Zirius, who masturbated during the encounters. See 18 U.S.C. § 2246(2)(D). The fact

that Plaintiff did not recite the language of the statute and expressly allege that the touching was

“intentional” and “not through clothing” is not fatal to Plaintiff’s claim of sexual abuse. Plaintiff

alleges that Zirius touched his genitals, not that Zirius touched his shirt or his pants or his

underwear or that the touching was inadvertent or accidental. (Compl. [#1] at ¶ 7.)          Nothing

more is required to state a claim under 18 U.S.C. § 2241(c).

       Finally, this Court has supplemental jurisdiction over Plaintiff’s state-law causes of

action because these claims are part of the same case or controversy as the underlying federal

claim. See 28 U.S.C. § 1367(a) (establishing federal jurisdiction over related state-law claims

where the federal court otherwise has original jurisdiction). Plaintiff alleges that Zirius subjected

W.L. to assault and battery and intentional infliction of emotional distress during the sexual-

abuse encounters detailed in the Complaint. Plaintiff also alleges that the tortious acts of Camp

Stewart and Camp America placed W.L. at risk of the sexual abuse by Zirius that underlies

Plaintiff’s federal cause of action. These claims are all part of the same case or controversy, and

the Court has jurisdiction over Plaintiff’s federal and state claims.

                                 IV. Conclusion and Recommendation

       Having considered Zirius’s motion, the response and reply thereto, the pleadings, and

governing law, the undersigned recommends that Motion to Dismiss [#20] filed by Defendant

Scott Ash James Zirius be DENIED.

              V. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as



                                                  5
a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 3rd day of September, 2019.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE




                                                  6
